Citation Nr: 9908032	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 50 percent disability 
evaluation for migraine headaches, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1989 to 
October 1993. 

This appeal arises from a November 1995 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO reduced the veteran's 
disability rating for her service-connected migraine 
headaches from 50 percent to 10 percent.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Satisfactory evidence warranting a reduction in the 
veteran's disability evaluation for her migraine headaches 
was of record at the time of the November 1995 rating 
decision that reduced her 50 percent evaluation to 10 
percent.



CONCLUSION OF LAW

Restoration of the 50 percent disability evaluation for 
migraine headaches is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.344(c), 4.124a, Diagnostic 
Code 8100 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that the veteran 
complained of headaches associated with sinus symptoms on 
several occasions between December 1991 and May 1992.  The 
relevant assessments included resolving sinusitis, headache, 
MTHA (tension headache) and sinus headache.  The veteran's 
separation examination report, dated in March 1993, shows 
that she claimed to have frequent, severe headaches related 
to her sinusitis.

Review of a VA examination report, dated in February 1994, 
shows that the veteran was diagnosed with migraine headaches.

In March 1994, the RO granted service connection for migraine 
headaches, evaluated as 50 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100. 

VA outpatient treatment records show a treatment for 
complaints of headaches in June 1995.  Although the veteran 
had three "follow-up" visits between June and July of 1995, 
these reports show that the veteran primarily received 
treatment for conditions that included left knee swelling, 
sinusitis, left eyelid edema and menorrhagia, with two 
incidental notations of migraine headaches.

A VA neurological report, dated in July 1995, shows that the 
veteran reported having two to three headaches per week, 
which may last all day and be accompanied by nausea and 
vomiting, but that she was able to tolerate them and go on 
with her daily routine.  She reported that she had been 
working as a computer operator since her separation from 
service.  She informed the examiner that she had a normal 
industrial adjustment without excessive absences.  On 
examination, there was no involvement of the cranial nerves, 
or of the autonomic or peripheral nervous system.  The 
diagnoses noted migraine, with no evidence of disease or 
injury to the brain.

A VA MRI report, dated in August 1995, shows that images of 
the veteran's brain were obtained.  The impression was that 
the results showed a normal MRI.

In September 1995, the RO notified the veteran that it was 
proposed that the evaluation for this disability be reduced 
from 50 percent to 10 percent.  The notice stated that the 
basis for the reduction was that the recent findings in VA 
medical reports showed that her headaches were not of such 
severity that they warranted a 50 percent evaluation.  The 
veteran was advised that she had 60 days to provide evidence 
in support of his 50 percent evaluation, or the reduction 
would be carried out.  By that same letter, the veteran was 
also given an opportunity for a hearing.  See 38 C.F.R. 
§ 3.105(e) (1998).  She was afforded a hearing in April 1996.

In a letter, dated in October 1995, Dr. Archinihu, of the St. 
Mary's Hospital of East St. Louis, stated that the veteran 
had been under his care for migraine headaches for several 
months, and that this condition had been debilitating for her 
by not allowing her to function during her daily life and 
work performance.  Dr. Archinihu stated that the veteran was 
being treated with Ibuprofen and Acetaminophen four to six 
times daily.

In November 1995, the RO reduced the veteran's evaluation for 
her migraine headaches to 10 percent, effective February 1, 
1996.  The veteran has appealed.  In particular, a review of 
the transcript of the veteran's hearing, held in April 1996, 
shows that the veteran asserted that her headaches were 
getting worse, such that they lasted one to two days.  She 
testified that her work involved sitting at a computer 
entering Social Security numbers, and that the glare from the 
computer screen caused her to have increased headaches.  She 
stated that since the preceding January, she had had to take 
between seven and ten days off of work, without pay.  She 
further testified that when her headaches occurred, she had 
to lay down in a very dark room, and that she took Ibuprofen 
or Motrin.  

In June 1997, the Board remanded this claim.  The Board 
directed the RO to request that the veteran identify all VA 
and non-VA health care providers who had treated her for her 
migraines.  The Board also requested that the RO contact the 
veteran and obtain the name of her employer(s), and then 
attempt to obtain the veteran's work records in an effort to 
substantiate her claims of lost work.  In August 1997, the RO 
received the veteran's response, in which she stated that she 
had stopped receiving treatment from both VA and Dr. 
Archinihu, and that "I've been off work [a] numerous [of] 
times for my headaches since January 1996 to the present."  
She also provided the names and addresses of two employers, 
specifically, the Social Security Administration (SSA), and 
"Maritz."  The RO subsequently sent letters to these 
employers and requested them to provide a record of the 
veteran's absences from work.  There is no indication of a 
reply from Maritz.

A reply from the SSA, received by the RO in December 1997, 
shows that the SSA reported that the veteran had worked for 
them between January 21, 1997 and March 18, 1997.  The SSA 
further reported that the veteran had taken a total of 12 
hours off for sick leave (on two different days), and a total 
of 10 hours of administrative, and annual, leave (over five 
different days), during her employment.

The Board initially notes that, procedurally, the 
requirements of 38 C.F.R. § 3.105(e) have been met as noted 
above.  There is no indication that the regional office did 
not comply with the requirements of 38 C.F.R. § 3.105(e).  
Moreover, the Board further notes that since the 50 percent 
rating was only in effect for about 3 years, the provisions 
of 38 C.F.R. § 3.344(a), (b) are not for application in this 
case.  See 38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 
Vet. App. 413 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155. 

The veteran's disability is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, pertaining to migraine headaches.  
Under Diagnostic Code 8100, very frequent, completely 
prostrating and prolonged attacks (of migraine headaches) 
productive of severe economic inadaptability warrants a 50 
percent disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is warranted.  If such characteristic prostrating attacks 
average one in two months over the past several months, a 10 
percent evaluation is awarded.  Less frequent attacks are 
evaluated as noncompensable.

The Court has previously indicated that reductions in ratings 
are to include consideration of the entire history of the 
disability.  See Brown, 5 Vet. App. at 420.  In this regard, 
the Board initially notes that the veteran's inservice 
headache complaints were associated with sinus symptoms, and 
that she was not actually diagnosed with migraine headaches 
until after separation from service, in February 1994.  
Furthermore, there is insufficient objective evidence to show 
that the veteran had very frequent, completely prostrating 
and prolonged attacks (of migraine headaches) productive of 
severe economic inadaptability during the relevant time 
period.  With regard to the frequency and severity of her 
headaches, the veteran has been given the opportunity to 
support her claim with objective evidence by naming any 
providers of relevant treatment.  However, she has indicated 
that there is no additional evidence to substantiate her 
claim.  

The evidence of record includes a VA outpatient treatment 
report, dated in June 1995, which shows a treatment for 
headaches.  In addition, neither the July 1995 VA 
neurological examination, or Dr. Archinihu's letter, shows 
that the veteran met the criteria for a rating in excess of 
10 percent for migraine headaches during the relevant time 
period.  In particular, although Dr. Archinihu's letter 
indicates that the veteran was receiving treatment for 
migraines, and that she was taking over-the-counter 
painkillers, including Motrin, four to six times daily, he 
did not address the frequency of these headaches, and there 
is evidence that the veteran was taking such painkillers for 
conditions other than her headaches.  Specifically, review of 
a July 1995 VA spine examination report shows that the 
veteran reported that she was taking over-the-counter 
painkillers, including 600 milligrams of Motrin, on a daily 
basis for relief of pain related to cervical arthritis and 
lumbosacral strain.  

As for the requirement of economic inadaptability under 
Diagnostic Code 8100, the Board has considered the veteran's 
arguments, in her written statements and testimony, that she 
had lost work on many occasions due to migraine headaches.  
While Dr. Archinihu's letter refers to the veteran's 
headaches as "debilitating," his characterization of those 
headaches is contradicted by the veteran's own 
representations to the examiner who performed the June 1995 
VA examination.  Also, at her hearing, held on April 2, 1996, 
she testified that she had lost seven to ten days of work 
between January 1996 and the present.  She has been given the 
opportunity to support this aspect of her claim with 
employment records.  However, the only response from an 
employer came from the SSA.  The SSA's response shows that 
over a period of approximately three months in early 1997, 
the veteran only lost a total of 12 hours off due to sick 
leave, over two different days.  No reasons were provided.  
And while the Board does acknowledge that the time frame of 
the veteran's SSA employment is after the date of the 
reduction, these absences were minor in time.  Given the 
veteran's representations at the VA examination in June 1995, 
the Board finds that the those representations have greater 
probative value since they were less self-serving then the 
later statements and testimony provided by the veteran after 
the RO notified her of the proposed reduction.

The medical evidence does not show that the veteran met the 
criteria for a rating in excess of 10 percent during the 
relevant time period.  Specifically, the record does not 
contain clinical findings, or records of treatment, which 
show that the relevant criteria were met, and evidence from 
the veteran's employer does not show severe economic 
inadaptability.  Simply put, the Board finds that the 
preponderance of the evidence fails to demonstrate that the 
veteran's headaches are manifested by more than 
characteristic prostrating attacks average one in two months 
over the past several months.  Based on the foregoing, the 
Board concludes that the preponderance of the evidence shows 
that restoration of the 50 percent rating for the veteran's 
migraine headaches is not in order.  See Brown, 5 Vet. 
App. at 421.  At the time of the RO's decision, there was 
sufficient evidence to show that there was an actual change 
in the manifestations of the disability in question, and that 
there was a demonstrated improvement in the veteran's ability 
to function so as to permit a reduction in the previously 
assigned 50 percent rating.  Accordingly, entitlement to 
restoration of the 50 percent evaluation for migraine 
headaches is denied.



ORDER

Restoration of the 50 percent disability evaluation for 
migraine headaches is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


